:
a“ %

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

eae :
ee 4,
AGF ses thas caeat”

 

 

 

UNITED STATES DISTRICT COURT ~
~ SOUTHERN DISTRICT OF CALIFORNIA BEC S08 2018
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL: CASE .«:

  
 

(For Revocation of Probatioti or Supervised Reléase) “2:

Vv. (For Offenses Committed Oi dr Afler November. 1, 1987) 2°.

JOSE ANTONIO FERRERA-MENDEZ (1)
Case Number: 3:19-CR-07146-JLS

 

 

 

Martin G Molina
: Defendant’s Attomey
REGISTRATION NO. 91759-05 1
q-
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. ]
C1 was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number ' Nature of Violation
1 _ Committed a federal, state or local offense.

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

‘IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.

December 13. 2019

Date of Imposition of iL /

ON. JANIS L. SAMMARTINO
/ - UNITED STATES DISTRICT JUDGE

 

 
™

' “AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT. JOSE ANTONIO FERRERA-MENDEZ (1) Judgment - Page 2 of 2
CASENUMBER: —3:19-CR-07146-JLS_

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
- § months (4 months concurrent and 4 months consecutive to 19cr3206-JLS)

Sentence imposed pursuant to Title 8 USC Section 1326(b). -
The court makes the following recommendations to the Bureau of Prisons:

OO.

Ol The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
1 at AM. on

 

 

 

Mas notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C1 on or before

O as notified by the United States Marshal.

O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on . L , to
at | , with a certified copy of this judgment.
UNITED STATES MARSHAL
| By DEPUTY UNITED STATES MARSHAL

3:19-CR-07146-JLS
